DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A trial was scheduled at 9:00 a.m. on July 11, 2011, to consider Plaintiff's appeal. Plaintiff intended to appear and represent herself.
On May 5, 2011, the court sent notice of the scheduled trial to Plaintiff at 1212 34th Ave SE #30, Albany, OR 97322, which is the address Plaintiff provided to the court. The notice was not returned as undeliverable. The notice advised that if Plaintiff did not appear, the court might dismiss the appeal.
On July 7, 2011, Plaintiff called the court, stating that she would not appear for trial. She did not submit a written motion to the court as required by Tax Court Rule-Magistrate Division (TCR-MD) 6. Subsequent attempts made by the court to verify that Plaintiff did not intend to appear for trial were unsuccessful because the telephone phone number provided by Plaintiff is no longer a working telephone number.
Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ____ day of July 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on July 12, 2011. The Court filed and entered this documenton July 12, 2011. *Page 1